              Case 1:21-cv-03579-LGS Document 2 Filed 04/22/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X

BONG HWA USA, INC.,                                                  21 CV 3579 (___) (___)

                          Plaintiff,

        -against-

USF COLLEECTIONS, INC., a/k/a
USF COLLECTIONS, INC.,

                           Defendant.
-----------------------------------------------------------------X


                      TEMPORARY RESTRAINING ORDER AND
               ORDER TO SHOW CAUSE FOR PRELIMINARY INJUNCTION


        Upon the Complaint filed herein, the Memorandum of Law in Support of Plaintiffs'

Application for a Temporary Restraining Order and Order to Show Cause for a Preliminary

Injunction, the affidavit of Stephen Gallagher, sworn to April 19, 2021 and the exhibits annexed

thereto, it is hereby:

        ORDERED that Defendant show cause before the Honorable _____________, located at

United States Courthouse, 500 Pearl Street, in the City, County and State of New York, Courtroom

______, or virtually by remote hearing as the Court may direct, at ___ o'clock a.m./p.m., or as soon

thereafter as counsel may be heard, why a preliminary injunction order should not be entered, inter

alia, permanently enjoining and restraining Defendant USF COLLEECTIONS, INC., a/k/a USF

COLLECTIONS, INC., its officers, agents servants and employees and any persons in active

concert or participation with them from:

        (a)      using, offering for sale or selling the Plaintiff’s Switch™ Brand Marks and

Products or any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s Switch Marks
             Case 1:21-cv-03579-LGS Document 2 Filed 04/22/21 Page 2 of 3




and Products in connection with the distribution, advertising, offer for sale and/or sale of

merchandise that are not the genuine products of Plaintiff; and

       (b)      passing off, inducing or enabling others to sell or pass off any defective or

counterfeit goods as and for Plaintiff’s Switch™ Brand Marks and Products; and

       (c)      shipping, delivering, holding for sale, distributing, returning, transferring or

otherwise moving, storing or disposing of in any manner any garments or other items falsely

bearing Plaintiff’s Switch Marks or Products, or any defective item, reproduction, counterfeit,

copy or colorable imitation of same; and it is further

       ORDERED, that, pending the hearing on Plaintiff’s motion for a preliminary injunction,

that Defendant, USF COLLEECTIONS, INC., a/k/a USF COLLECTIONS, INC., its agents,

servants, employees, attorneys and any person(s) acting in concert or participation with Defendant

with actual notice of this Order by personal service or otherwise, be and hereby are restrained and

enjoined from using the Switch™ Brand Marks, Products and trade dress depicted in Exhibits B

and C of the Affidavit of Stephen Gallagher submitted in support of Plaintiff’s motion or any

substantially similar trade dress or labels (the "Infringing Materials") on or in connection with the

sale, distribution, offering for sale, advertisement, exhibition, and/or promotion of any products;

(b) importing, exporting, advertising, distributing, selling and/or offering for sale any products

bearing the Infringing Materials; (c) engaging in any conduct that tends falsely to represent that,

or is likely to confuse, mislead or deceive purchasers, Defendant's customers and/or members of

the public to believe that, the actions of Defendant, the products sold by Defendant, or Defendant

themselves are connected with Plaintiff, are sponsored, approved or licensed by Plaintiff, or are in

some way affiliated with Plaintiff; (d) affixing, applying, annexing or using in connection with the

importation, exportation, manufacture, distribution, advertising, sale and/or offer for sale or other



                                                 2
             Case 1:21-cv-03579-LGS Document 2 Filed 04/22/21 Page 3 of 3




use of any goods or services, a false description or representation, including words or other

symbols, tending to falsely describe or represent such goods as being those of Plaintiff; and it is

further

          ORDERED, Plaintiff will be entitled to serve discovery demands immediately upon

Defendant – i.e., before the parties have conferred pursuant to Federal Rule of Civil Procedure

26(f) and Local Rule 16.1 or made their initial disclosures pursuant to Rule 26(e) – including but

not limited to discovery by way of depositions, interrogatories, requests for production, requests

for admissions, and third-party discovery; and it further

          ORDERED, that Plaintiff shall post a corporate surety bond, cash or a certified or attorney's

check in the amount of __________ ($_____) as security, determined adequate for the payment of

such damages as any person may be entitled to recover as a result of a restraint hereunder; and it

is further

          ORDERED, that Plaintiff may complete service of this Order to Show Cause for a

Preliminary Injunction Order, and supporting papers, on Defendant by personal service no later

than ___ business days from the date granted; and it is further

          ORDERED, that Defendant' answering papers, if any, shall be filed with the Clerk of this

Court and served upon the attorneys for Plaintiff by delivering copies thereof to the offices of

Woods Lonergan PLLC on or before ________.



                                                        _________________________________
                                                        UNITED STATES DISTRICT JUDGE




                                                    3
